DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38, 42-44, 47, 49, 50, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,147,662 to Snook.
Snook ‘662 teaches limitations for a “support member of an anchor assembly, the support member for receiving and securing a threaded shaft thereto” – as shown in Fig 1, “the support member comprising: an outer housing, the outer housing being defined by a longitudinal axis (A-A), the outer housing including a wall, the outer housing also including a connector opening at a first end thereof for receiving the threaded shaft, the housing wall including an inner surface defining a bore space” – including 13,14, “a bore assembly disposed in the bore space” – as shown, “the bore assembly including at least two female threaded bore portions” – 26,27, “the threads of which selectively engage threads of the shaft” – capability as shown and described, “the bore assembly further including a flexible bias member for generating a biasing force to bias 
, “a first of the two female thread bores including a projection extending therefrom and toward a second of the two female thread bores” – at 35, “the second of the two female thread bores including a track” – at 36, “the projection slidingly engaging the track to promote alignment between the first and second female thread bores as the first and second female thread bores move toward and away from the longitudinal axis (A-A)” – as shown and described. 
As regards claim 42, reference teaches further limitation of “the at least two female threaded bores include an outer surface and the projection and track are within the outer surface” – the relative sliding portions are inherently within the outer surface as claimed : 
“Slide members 26 and 27 are identical in size and are adapted to fit together in generally mating relation for limited opposed movement relative to each other as well as to base 11 and housing 14. Slide member 26 has a pair of longitudinally extending members 35 which slide on guide surfaces 36 extending longitudinally on both sides of slide member 27.”

As regards claim 43, reference teaches further limitation of “the at least two female threaded bores include an outer surface and the projection and track are along the outer surface” – inasmuch as the edge of the sliding surfaces of the prior art projection and track are on the outer surface, reference teaches limitation.  
As regards claim 44, reference teaches further limitation of “the projection includes an upper engagement surface and a lower engagement surface for slidingly engaging respectively with upper and lower engagement surfaces of the track” – left and right sides of the prior art projection and track as shown in Fig 2 anticipate broad limitations for ‘upper and lower’ wherein a frame of reference with respect to other claimed structure is not defined and which might be relied upon to patentably distinguish from the well known structure of the prior art.  
As regards claim 47, reference teaches further limitation of “multiple projections project from the first of the two threaded female bores and multiple tracks of the second of the two threaded female bores receive the projections” – reference teaching of same structures on the other side anticipate limitation.
As regards claim 49, reference teaches further limitation of “the projection and the track slidingly engage toward central axis A-A to align the at least two threaded female bores with a threaded rod along central axis A-A” – as shown and described. 
As regards claim 50, reference teaches further limitation of “the at least two threaded female bores include grooves for receiving the bias member” – channel spaces between 33,34 anticipate broad limitation. 
As regards claim 52, reference teaches further limitation of “the outer housing further includes an assembly opening at a second end opposite the first end thereof to facilitate assembly of the bore assembly into the bore space” – an open end of 14 as shown anticipates broad limitation.
Allowable Subject Matter
Claims 39-41, 45, 46, 48, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered and rejections withdrawn wherever possible, but the arguments are otherwise                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677